DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-18 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al (U.S PG-PUB NO. 20170220887 A1) in view of Mahendran et al (U.S PG-PUB NO. 20210407125 A1, Provisional Application NO. 63043463), and further in view of Sachdeva et al (U.S PG-PUB NO. 20190197778 A1).
-Regarding claim 1, Fathi discloses a method for processing point cloud data, the method comprising (Abstract; FIGS.1-3; [0073], “3D information … for processing”): receiving a 3D image comprising point cloud data ([0141], “image capture device”; FIG. 1, block 125, [0146], “comprise a plurality of point clouds”; FIG. 2A, block 205); displaying, on a user interface ([0133]; [0135], “display”, “interface”; FIG. 3, device 303, [0160], “include … one or more display devices”; [0142]; [0170]), a 2D image associated with the 3D image (Abstract; [0098], “output”; [0101], “associated”; [0128]; [0142], “user display of the output … plurality of 2D images, 3D information, and/or the extracted object”; FIGS. 1-3); generating a 2D bounding box that envelops an object of interest in the 2D image ([0101]-[0102]; [0103], “Multiple bounding boxes … projective views of each object of interest”; FIG. 1, blocks 110-120); generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest by: generating, by projecting a plurality of points in the 3D image on the 2D image in a first direction (FIG. 1, blocks 120-130; FIG. 2A, blocks 215-220; [0061], [0074], “projective geometry rules …Triangulation”; [0103], “projective views”), a first projected image frame comprising a first projected plurality of points ([0052]; [0061]; [0101], “equivalent points in each 2D image”; [0146]); displaying, on the user interface ([0133]; [0135], “display”, “interface”; FIG. 3, device 303, [0160], “include … one or more display devices”; [0142]; [0170]), an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame; receiving a first user input ([0104], “input”; [0105]; [0125]; [0142]) comprising an identification of a set of points in the first projected plurality of points ([0035], “identified”; [0041]; [0045]; [0104], “validated 2D image”, “3D information”; [0142]) that correspond to the object of interest; identifying a label for the object of interest ([0047],” generate predicted labels for the object(s) of interest”; [0104]; [0143]; FIGS. 2A-2B; Abstract); and storing, in a data store (FIG. 3, data store 324), the set of points that correspond to the object of interest in association with the label ([0161]; [0110], “database of objects”; [0115], “object information derived from this object recognition can further be stored in object libraries “; [0116]; [0121], “stored”; [0152]; FIGS. 2A-2B).
Fathi is silent to teach to an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame.
In the same field of endeavor, Mahendran discloses systems and methods using an object recognition neural network that is configured to generate an object recognition output. The object recognition output includes data defining a predicted two-dimensional amodal center of the object, wherein the predicted two-dimensional amodal center of the object is a projection of a predicted three-dimensional center of the object under a camera pose of the camera that captured the image (Mahendran: Abstract; FIGS 1-6). Mahendran teaches displaying, on the user interface (Mahendran: FIG. 1, display 108; [0003], “presented through a user interface device”; [0023], “overlaid”; [0120]; [0123]-[0124]), an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame (Mahendran: Abstract; [0010]; FIGS. 3, 5; [0050]; [0053]; FIG. 4, image 402, 2D bounding box 404, amodal center 406; [0064]-[0065]; [0081]). Mahendran further discloses generating a 2D bounding box that envelops an object of interest in the 2D image (Mahendran: FIG. 2, recognition system 224, [0050]; FIG. 3) and user interface that a user can interact with an implementation of the subject matter (Mahendran: [0120]; [0123]; [0124], “receiving user input”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fathi with the teaching of Mahendran by displaying, on the user interface, an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame in order to provide the user an efficient and effective object representation, and an improved user experience.
Fathi in view of Mahendran does not disclose generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest.
However, Sachdeva is an analogous art pertinent to the problem to be solved in this application and teaches  a method for identifying and labeling distinct objects within 3-D images of environments in which vehicles operate (Sachdeva: Abstract; FIGS. 1A-6E). Sachdeva further teaches generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest (Sachdeva: Abstract, “A 3-D image may be presented … with a corresponding 2-D environment image … allowing a user to more accurately identify groups/clusters of data points within the 3-D image that represent distinct objects”; FIGS. 5C, 5E; [0122]; [0125]-[0128]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fathi in view of Mahendran with the teaching of Sachdeva by generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest in order to more accurately identify groups/clusters of data points within the 3-D image that represent distinct objects, and allow user refine any automatically generated information.
-Regarding claim 18, Fathi discloses a system for processing point cloud data, the system comprising (Abstract; FIGS.1-3; [0073], “3D information … for processing”): a display (FIG. 3, device 303, [0160], “include … one or more display devices”); a processor (FIG. 3, processor 312, [0160]); and a non-transitory computer-readable medium comprising programming instructions that when executed by the processor cause the processor to (FIGS. 1-3; [0165]): receive a 3D image comprising point cloud data; display, on the display ([0133]; [0135], “display”, “interface”; FIG. 3, device 303, [0160], “include … one or more display devices”; [0142]; [0170]), a 2D image associated with the 3D image (Abstract; [0098], “output”; [0101], “associated”; [0128]; [0142], “user display of the output … plurality of 2D images, 3D information, and/or the extracted object”; FIGS. 1-3); generate a 2D bounding box that envelops an object of interest in the 2D image ([0101]-[0102]; [0103], “Multiple bounding boxes … projective views of each object of interest”; FIG. 1, blocks 110-120); generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest by: generate, by projecting a plurality of points in the 3D image on the 2D image in a first direction (FIG. 1, blocks 120-130; FIG. 2A, blocks 215-220; [0061], [0074], “projective geometry rules …Triangulation” ”; [0103], “projective views”), a first projected image frame comprising a first projected plurality of points ([0052]; [0061]; [0101], “equivalent points in each 2D image”; [0146]); display, on the display ([0133]; [0135], “display”, “interface”; FIG. 3, device 303, [0160], “include … one or more display devices”; [0142]; [0170]), an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame; receive a first user input ([0104], “input”; [0105]; [0125]; [0142]) comprising an identification of a set of points in the first projected plurality of points that correspond to the object of interest ([0035], “identified”; [0041]; [0045]; [0104], “validated 2D image”, “3D information”; [0109]; [0142]); identify a label for the object of interest ([0047],” generate predicted labels for the object(s) of interest”; [0104]; [0143]; FIGS. 2A-2B; Abstract); and store, in a data store (FIG. 3, data store 324), the set of points that correspond to the object of interest in association with the label ([0161]; [0110], “database of objects”; [0115], “object information derived from this object recognition can further be stored in object libraries “; [0116]; [0121], “stored”; [0152]; FIGS. 2A-2B).
Fathi is silent to teach to an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame.
In the same field of endeavor, Mahendran discloses systems and methods using an object recognition neural network that is configured to generate an object recognition output. The object recognition output includes data defining a predicted two-dimensional amodal center of the object, wherein the predicted two-dimensional amodal center of the object is a projection of a predicted three-dimensional center of the object under a camera pose of the camera that captured the image (Mahendran: Abstract; FIGS 1-6). Mahendran teaches displaying, on the user interface (Mahendran: FIG. 1, display 108; [0003], “presented through a user interface device”; [0023], “overlaid”; [0120]; [0123]-[0124]), an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame (Mahendran: Abstract; [0010]; FIGS. 3, 5; [0050]; [0053]; FIG. 4, image 402, 2D bounding box 404, amodal center 406; [0064]-[0065]; [0081]). Mahendran further discloses generating a 2D bounding box that envelops an object of interest in the 2D image (Mahendran: FIG. 2, recognition system 224, [0050]; FIG. 3) and providing a user interface that a user can interact with an implementation of the subject matter (Mahendran: [0120]; [0123]; [0124], “receiving user input”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fathi with the teaching of Mahendran by displaying, on the user interface, an image frame that comprises the 2D image and the 2D bounding box superimposed by the first projected image frame in order to provide the user an efficient and effective object representation, and an improved user experience.
Fathi in view of Mahendran does not disclose generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest.
However, Sachdeva is an analogous art pertinent to the problem to be solved in this application and teaches  a method for identifying and labeling distinct objects within 3-D images of environments in which vehicles operate (Sachdeva: Abstract; FIGS. 1A-6E). Sachdeva further teaches generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest (Sachdeva: Abstract, “A 3-D image may be presented … with a corresponding 2-D environment image … allowing a user to more accurately identify groups/clusters of data points within the 3-D image that represent distinct objects”; FIGS. 5C, 5E; [0122]; [0125]-[0128]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fathi in view of Mahendran with the teaching of Sachdeva by generating an image frame for allowing a user to identify one or more points in the point cloud data as being associated with the object of interest in order to more accurately identify groups/clusters of data points within the 3-D image that represent distinct objects, and allow user refine any automatically generated information.
-Regarding claims 13 and 30, the modification further discloses wherein identifying the label comprises receiving the label from a user (Fathi: [0114], “human verified object recognition/labeling can be incorporated”).
-Regarding claims 14 and 31, the combination further discloses wherein identifying the label comprises identifying the label automatically as the label associated with the object of interest it the 2D image (Fathi: [0037], “predicted labeling can be generated by incorporating 2D image information”; [0047], “generate predicted labels for the object(s) of interest”; [0048]-[0050]; [0052]; [0053]; [0059], “sensor fusion”; [0101]-[0102]; [0109]; FIGS, 1-2B; [0153]).
-Regarding claims 15 and 32, the modification further discloses wherein the 2D image is a camera image that includes an identical scene as the 3D image and is captured within a threshold time as the point cloud data in the 3D image (Fathi: Abstract; [0063], “derived from point clouds generated of the scene and object(s)”; [0172]; [0068]; [0092], “same time capturing”; [0146]; [0148]-[0149]; FIGS. 1-2B).
-Regarding claims 16 and 33, the modification further discloses wherein the point cloud data is captured using a LIDAR sensor (Fathi: [0029], “LIDAR”).
-Regarding claims 17 and 34, the modification further discloses comprising using the stored set of points that correspond to the object of interest in association with the label for training a machine learning model, the machine learning model configured for controlling an autonomous vehicle (Faith: [0060], “unmanned aerial vehicles”; [0137], “autonomous vehicle navigation”; [0138], “aid in object avoidance for autonomous driving”; [0006], “machine learning”; [0047]; [0104]; [0107]; [0110]; [0153]-[0154]; FIGS. 1-3).
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over .
Fathi et al (U.S PG-PUB NO. 20170220887 A1) in view of Mahendran et al (U.S PG-PUB NO. 20210407125 A1, Provisional Application NO. 63043463), and further in view of Sachdeva et al (U.S PG-PUB NO. 20190197778 A1), in view of Synder et al (U.S PG-PUB NO. 20130300740 A1).
-Regarding claim 2, Fathi in view of Mahendran, and further in view of Sachdeva discloses the method of claim 1 and the system of 18. Fathi in view of Mahendran, and further in view of Sachdeva does teach wherein projecting the plurality of points in the 3D image on the 2D image in a first direction (Fathi: FIG. 1, blocks 120-130; FIG. 2A, blocks 215-220; [0061], [0074], “projective geometry rules …Triangulation”; [0103], “projective views”).  Fathi in view of Mahendran, and further in view of Sachdeva is silent to teach that the projecting comprises projecting each of the plurality of points to a pixel of the 2D image.
However, Synder is an analogous art pertinent to the problem to be solved in this application and further discloses systems and methods are provided for displaying data, such as 3D models (Synder: Abstract; FIGS. 1-32). Synder teaches wherein projecting the plurality of points in the 3D image on the 2D image (Synder: [0107]; [0130], “projecting … 2D”) in a first direction (Synder: FIG. 4, block 90; [0064], “navigate a point of view”; [0108]; [0216], “top-down view”) comprises projecting each of the plurality of points to a pixel of the 2D image (Synder: FIG. 3, module 46, [0065], “allows for point cloud data (e.g. 3D data) to be displayed on a two-dimensional screen of pixels”; FIG. 5; FIG. 6, block 150, [0074], “for each pixel, the closest n data points to the given pixel are identified”; [0130]; FIGS. 30-32).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fathi in view of Mahendran, and further in view of Sachdeva with the teaching of Synder by projecting the plurality of points in the 3D image on the 2D image in a first direction and projecting each of the plurality of points to a pixel of the 2D image in order to provide user to navigate a point of view through 3D information and determine which portions of the 3D information are displayed.
Claims 3-6 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al (U.S PG-PUB NO. 20170220887 A1) in view of Mahendran et al (U.S PG-PUB NO. 20210407125 A1, Provisional Application NO. 63043463), and further in view of Sachdeva et al (U.S PG-PUB NO. 20190197778 A1), in view of Izumi (U.S PG-PUB NO. 20200320747 A1).
-Regarding claims 3 and 20, Fathi in view of Mahendran, and further in view of Sachdeva discloses the method of claim 1 and the system of 18. Fathi in view of Mahendran does teach wherein projecting the plurality of points in the 3D image on the 2D image in different project views (Fathi: FIG. 1, blocks 120-130; FIG. 2A, blocks 215-220; [0061], [0074], “projective geometry rules …Triangulation”; [0103], “projective views”). Fathi in view of Mahendran, and further in view of Sachdeva is silent to teach a second direction. 
However, Izumi is an analogous art pertinent to the problem to be solved in this application and further discloses an image processing apparatus and an image processing method to generate a texture image of high picture quality at a predetermined viewpoint (Izumi: Abstract; FIGS. 1-40). Izumi teaches generating, by projecting the plurality of points in the 3D image on the 2D image in a second direction (Izumi:  [0247]; FIG. 8; [0146], “transverse direction”; FIG. 9; FIG. 19; FIGS. 26-27), a second projected image frame comprising a second projected plurality of points (Izumi: FIG. 8; [0146]-[0148]; FIG. 9; FIG. 19, [0240]; FIGS. 33-35).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fathi in view of Mahendran, and further in view of Sachdeva with the teaching of Izumi by projecting the plurality of points in the 3D image on the 2D image in a second direction, a second projected image frame comprising a second projected plurality of points in order to generate a display image of a predetermined viewpoint.
-Regarding claims 4 and 21, the modification further discloses comprising simultaneously displaying, on the user interface at least two of the following: the image frame, the first projected image frame, or the second projected image frame (Mahendran: Abstract; [0010]; FIGS. 3, 5; [0050]; [0053]; FIG. 4, image 402, 2D bounding box 404, amodal center 406; [0064]-[0065]; [0081]).
-Regarding claims 5 and 22, the modification further discloses wherein receiving the first user input comprises receiving the first user input via a user interaction with at least one of the following while being displayed on the user interface: the image frame, the first projected image frame, or the second projected image frame (Mahendran: [0124], “receiving user input from a user interacting with the device”).
-Regarding claims 6 and 23, the modification further discloses comprising automatically updating at least another one of the following, based on the first user input, while being simultaneously displayed on the user interface: the image frame, the first projected image frame, or the second projected image frame (Mahendran: [0006]; [0012], “generated or updated from the 2-D or 3-D amodal centers of the objects”; FIG. 1, [0035]-[0036], “update”; [0065]; FIGS. 1, 3-4).
Claims 7-12 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al (U.S PG-PUB NO. 20170220887 A1) in view of Mahendran et al (U.S PG-PUB NO. 20210407125 A1, Provisional Application NO. 63043463), and further in view of Sachdeva et al (U.S PG-PUB NO. 20190197778 A1), in view of Izumi (U.S PG-PUB NO. 20200320747 A1), in view of Synder et al (U.S PG-PUB NO. 20130300740 A1).
-Regarding claims 7 and 24, Fathi in view of Mahendran, and further in view of Sachdeva, in view of Izumi discloses the method of claim 3 and the system of 20.
Fathi in view of Mahendran, and further in view of Sachdeva, in view of Izumi does teach comprising simultaneously displaying, on the user interface at least two of the following: the image frame, the first projected image frame, or the second projected image frame (Mahendran: Abstract; [0010]; FIGS. 3, 5; [0050]; [0053]; FIG. 4, image 402, 2D bounding box 404, amodal center 406; [0064]-[0065]; [0081]).
Fathi in view of Mahendran, and further in view of Sachdeva, in view of Izumi is silent to teach zooming in image frame and projected image frame.
However, Synder is an analogous art pertinent to the problem to be solved in this application and further discloses comprising simultaneously displaying, on the user interface at least two of the following: the image frame zoomed in on the 2D bounding box, the first projected image frame zoomed in on the bounding box, or the second projected image frame zoomed in on the 2D bounding box (Synder: [0129], “resized by zooming in or out”; [0218]; [0233], “navigation … zoom in or zoom out of a focus point”; FIGS. 30-32).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fathi in view of Mahendran, and further in view of Sachdeva, in view of Izumi with the teaching of Synder by zooming in image frame and projected image frame on the 2D bounding box in order to provide user to navigate a point of view through 2D/3D information and determine which portions of the 2D/3D information are displayed.
-Regarding claims 8 and 25, the modification further discloses comprising identifying a 3D bounding box that envelops the set of points that correspond to the object of interest (Mahendran: [0010], “3-D object bounding box”; [0021]; [0043], “3-D space … object recognition system … bounding box”; [0049]; [0051]; [0065]; [0096]; [0102]; FIGS. 2, 4).
-Regarding claims 9 and 26, the modification further wherein identifying the 3D bounding box comprises receiving a second user input via a user interaction with at least one of the following while being displayed on the user interface: the image frame, the first projected image (Mahendran: [0124], “receiving user input from a user interacting with the device”; [0006]; [0012], “generated or updated from the 2-D or 3-D amodal centers of the objects”; FIG. 1, [0035]-[0036], “update”; [0065]; FIGS. 1, 3-4)
-Regarding claims 10 and 27, the modification further discloses comprising automatically updating at least another one of the following, to display the 3D bounding box, while being simultaneously displayed on the user interface: the image frame, the first projected image frame, or the second projected image frame (Mahendran: Abstract; [0010], [0052], “a 2-D amodal center can be a substitute for a 3-D object bounding box, a 3-D point cloud representation, or a 3-D mesh representation”; [0012], “updated from the 2-D or 3-D amodal centers of the objects”; [0043]; [0107]; [0102], ‘3-D bounding box”; FIGS. 3, 5; [0050]; [0053]; FIG. 4, image 402, 2D bounding box 404, amodal center 406; [0064]-[0065]; [0081]).
-Regarding claims 11 and 28, the modification further comprising storing, in the data store, the 3D bounding box in association with the label (Mahendran: [0102], “the ground truth label … 3-D bounding box”; [0037], “storage system”; [0042]-[0044]; [0046]; [0097]; [0115]; FIG. 2).
-Regarding claims 12 and 29, the modification further comprising wherein dimensions of the 3D bounding box are determined based on at least dimensions of the object of interest in the 2D image (Mahendran: [0102], “3-D bounding box”; [0051], “substitute for a 3-D object bounding box … determine a 3-D center of the object”; FIGS. 1-4).
Response to Arguments
Applicant's arguments filed 11/24/2022 have been fully considered.
Applicant’s arguments with respect to the amendments of claim(s) 1 and 18 (Remarks: Page 11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant's other arguments (Remarks: Page 12. 1st paragraph, Page 14, 2nd paragraph, and Page 15, 3rd paragraph), please see claim rejections and response to arguments in Final Office Action date on 07/13/2022 and response in Advisory Action dated on 09/14/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664